                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

DOUG LONGHINI,

            Plaintiff,
v.

CHRISTAL PLAZA COMMERCIAL
CONDOMINIUM ASSOCIATION, INC.
and CHRISTAL PLAZA LTD,

        Defendant.
______________________________________/

                                             COMPLAINT

       Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired        individuals   (hereinafter    “Plaintiff”),   sues   CHRISTAL        PLAZA

COMMERCIAL CONDOMINIUM ASSOCIATION, INC. and CHRISTAL PLAZA LTD,

(hereinafter “Defendants”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

       2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

       3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

       4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a
residence in Miami-Dade County, Florida, and is otherwise sui juris.

       5.          At all times material, Defendant, CHRISTAL PLAZA COMMERCIAL

CONDOMINIUM ASSOCIATION, INC., owned and operated a commercial shopping area at

12225-12329 SW 112th Street, Miami, FL (hereinafter the “Commercial Property”) and conducted

a substantial amount of business in that place of public accommodation in Miami-Dade County,

Florida.

       6.          At all material times Defendant CHRISTAL PLAZA COMMERCIAL

CONDOMINIUM ASSOCIATION, INC., was a Florida Not for Profit Corporation with its

principal place of business in Miami Lakes, Florida.

       7.          At all material times, Defendant CHRISTAL PLAZA LTD owned and operated

a retail property at 12225-12329 SW 112th Street, Miami, FL, Florida (hereinafter the “Restaurant

Business”) and conducted a substantial amount of business in that place of public accommodation

in Miami-Dade County, Florida.

       8.          At all material times Defendant CHRISTAL PLAZA LTD was a Florida Limited

Partnership with its principal place of business in Miami Lakes, Florida.

       9.          Venue is properly located in the Southern District of Florida because Defendants’

Commercial Property and Restaurant Business are located in Miami-Dade County, Florida,

Defendant regularly conduct business within Miami-Dade County, Florida, and because a

substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

County, Florida.

                                    FACTUAL ALLEGATIONS



       10.         Although over twenty-seven (27) years have passed since the effective date of
                                                2
Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

disabilities.

        11.       Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

people who are disabled in ways that block them from access and use of Defendants’ businesses

and properties.

        12.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

        13.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

        14.       Defendants,    CHRISTAL       PLAZA        COMMERCIAL         CONDOMINIUM

ASSOCIATION, INC. and CHRISTAL PLAZA LTD, owns, operates and oversees the

Commercial Property, its general parking lot and parking spots.

        15.       Defendant, CHRISTAL PLAZA LTD, owns, operates and oversees the

Restaurant Business.

        16.        The subject Commercial Property and Restaurant Business are open to the public

and is located in Miami, Miami-Dade County, Florida.

        17.       The individual Plaintiff visits the Commercial Property, Restaurant Business, and
                                                    3
businesses located within the Commercial Property, regularly, to include a visit to the Commercial

Property, Restaurant Business, and businesses located within the Commercial Property on or about

November 21, 2019, and encountered multiple violations of the ADA that directly affected his

ability to use and enjoy the Commercial Property, Restaurant Business, and businesses located

therein. He often visits the Commercial Property, Restaurant Business, and businesses located

within the Commercial Property in order to avail himself of the goods and services offered there,

and because it is approximately seven (7) miles from his residence, and is near his friends’

residences as well as other businesses and restaurants he frequents as a patron. He plans to return

to the Commercial Property, Restaurant Business and the businesses located within the

Commercial Property within thirty (30) days of the filing of this Complaint.

       18.      Plaintiff resides nearby in the same County and state as the Commercial Property.

Restaurant Business and the businesses located within the Commercial Property, has regularly

frequented the Defendants’ Commercial Property, Restaurant Business, and the businesses located

within the Commercial Property for the intended purposes because of the proximity to his and his

friends’ residences and other businesses that he frequents as a patron, and intends to return to the

Commercial Property, Restaurant Business, and businesses located within the Commercial

Property within thirty (30) days from the filing of this Complaint.

       19.      The Plaintiff found the Commercial Property, Restaurant Business and the

businesses located within the Commercial Property to be rife with ADA violations. The Plaintiff

encountered architectural barriers at the Commercial Property, Restaurant Business and businesses

located within the Commercial Property and wishes to continue his patronage and use of each of

the premises.

       20.       The Plaintiff has encountered architectural barriers that are in violation of the
                                               4
ADA at the subject Commercial Property, Restaurant Business and businesses located within the

Commercial Property. The barriers to access at Defendants’ Commercial Property, Restaurant

Business and the businesses located within the Commercial Property have each denied or

diminished Plaintiff’s ability to visit the Commercial Property, Restaurant Business, and

businesses located within the Commercial Property, and have endangered his safety in violation

of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others similarly

situated.

       21.      Defendants,     CHRISTAL       PLAZA      COMMERCIAL           CONDOMINIUM

ASSOCIATION, INC. and CHRISTAL PLAZA LTD, own and operate a place of public

accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

36.201 (a) and 36.104. Defendants, CHRISTAL PLAZA COMMERCIAL CONDOMINIUM

ASSOCIATION, INC. and CHRISTAL PLAZA LTD is responsible for complying with the

obligations of the ADA. The place of public accommodation that Defendants, CHRISTAL PLAZA

COMMERCIAL CONDOMINIUM ASSOCIATION, INC. and CHRISTAL PLAZA LTD, own

and operate the Commercial Property and Restaurant Business, located at 12225-12329 SW 112th

Street, Miami, Florida.

       22.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

described Commercial Property, Restaurant Business, and the businesses located within the

Commercial Property, including but not necessarily limited to the allegations in Paragraphs 27 and

29 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue to be

subjected to discrimination at the Commercial Property, Restaurant Business, and businesses
                                             5
located within the Commercial Property, in violation of the ADA. Plaintiff desires to visit the

Commercial Property, Restaurant Business, and businesses located therein, not only to avail

himself of the goods and services available at the Commercial Property, and businesses located

within the Commercial Property, but to assure himself that the Commercial Property, Restaurant

Business, and businesses located within the Commercial Property are in compliance with the

ADA, so that he and others similarly situated will have full and equal enjoyment of the Commercial

Property, and businesses located within the Commercial Property without fear of discrimination.

       23.       Defendant,     CHRISTAL        PLAZA       COMMERCIAL           CONDOMINIUM

ASSOCIATION, INC., as landlord and owner of the Commercial Property Business, is responsible

for all ADA violations listed in Counts I and II of this Complaint. Defendant CHRISTAL PLAZA

LTD, is jointly and severally liable for all the ADA violations listed in Count II of this Complaint.

       24.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

described Commercial Property, Restaurant Business, and businesses located within the

Commercial Property, but not necessarily limited to the allegations in Paragraphs 27 and 29 of this

Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination at the Commercial Property, and businesses within the Commercial Property, in

violation of the ADA. Plaintiff desires to visit the Commercial Property, Restaurant Business,

and businesses within the Commercial Property, not only to avail himself of the goods and services

available at the Commercial Property, Restaurant Business, and businesses located within the

Commercial Property, but to assure himself that the Commercial Property, and businesses located

within the Commercial Property are in compliance with the ADA, so that he and others similarly

situated will have full and equal enjoyment of the Commercial Property, and businesses located
                                                6
  within the Commercial Property without fear of discrimination.

         25.       Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                              COUNT I

     ADA VIOLATIONS AS TO CHRISTAL PLAZA COMMERCIAL CONDOMINIUM
                            ASSOCIATION, INC.



         26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 25 above as though fully set forth herein.

         27.       Defendant,     CHRISTAL        PLAZA      COMMERCIAL           CONDOMINIUM

  ASSOCIATION, INC. has discriminated, and continue to discriminate, against Plaintiff in

  violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

  January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

  less). A list of the violations that Plaintiff encountered during his visit to the Commercial

  Property, include but are not limited to, the following:

                 Parking

i.   The Plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

     provided. Violation: There are accessible parking spaces that do not have compliant access

     aisles provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of

     the 2010 ADA Standards, whose resolution is readily achievable.


                                                   7
ii.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty accessing the facility, as there are designated accessible parking

       spaces located too far from an accessible route to the facility. Violation: Some of the accessible

       parking spaces are not located on the shortest route to an accessible entrance, violating Section

       4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

       readily achievable.

                   Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.
                                                      8
iii.     The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes between sections of the facility. These are violations

         of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

         303, 402 and 403, whose resolution is readily achievable.

iv.      The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

         2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

         of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

 v.      The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

         not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

         doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

         the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

vi.      The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

         Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

         4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

                                                  COUNT II

           ADA VIOLATIONS AS TO CHRISTAL PLAZA LTD AND CHRISTAL PLAZA
                   COMMERCIAL CONDOMINIUM ASSOCIATION, INC.



             28.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 25 above as though fully set forth herein.

                                                        9
             29.       Defendants,    CHRISTAL        PLAZA       COMMERCIAL             CONDOMINIUM

      ASSOCIATION, INC. and CHRISTAL PLAZA LTD has discriminated, and continue to

      discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

      facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

      gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

      visit to the Commercial Property, include but are not limited to, the following:

      Gustos Latin Food

                     Public Restrooms

  i.     There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

ii.      The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

         door without assistance, as they require tight grasping. Violation: The restroom door has non-

         compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

         and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iii.     The Plaintiff could not use the lavatory without assistance, as the required knee & toe

         clearances are not provided. Violation: There are lavatories in public restrooms without the

         required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

         ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iv.      The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

         and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating
                                                    10
          Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

  v.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.      The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

          and the side grab bar is not the required length. Violation: The grab bars do not comply with

          the requirements prescribed in Section 4.16.4 of the ADAAG and Section 604.5 of the 2010

          ADA Standards, whose resolution is readily achievable.

viii.     The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom area door does not provide the required

          latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

          ADA Standards, whose resolution is readily achievable.

                                   RELIEF SOUGHT AND THE BASIS



              30.      The discriminatory violations described in Paragraphs 27 and 29 are not an

       exclusive list of the Defendants’ ADA violations.         Plaintiff requests an inspection of the

       Defendants’ places of public accommodation in order to photograph and measure all of the

       discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and
                                                   11
timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

by virtue of the barriers' presence, which prevented Plaintiff, DOUG LONGHINI, from further

ingress, use, and equal enjoyment of the Commercial Business and businesses located within the

Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and

the remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

representatives pursuant to Federal Rule of Civil Procedure 34.

       31.          The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

privileges, benefits, programs and activities offered by Defendant, Defendants’ buildings,

businesses and facilities; and has otherwise been discriminated against and damaged by the

Defendants because of the Defendants’ ADA violations as set forth above. The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

       32.          Defendants have discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford
                                                 12
all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       33.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       34.        A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

Defendants’ place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       35.        Notice to Defendants is not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendants.

       36.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate its

businesses, located at and/or within the commercial property located at 12225-12329 SW 112th
                                             13
Street, Miami, FL, the exterior areas, and the common exterior areas of the Commercial Property,

Restaurant Business, and businesses located within the Commercial Property, to make those

facilities readily accessible and useable to The Plaintiff and all other mobility-impaired persons;

or by closing the facility until such time as the Defendants cure the violations of the ADA.

       WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

readily achievable alterations to the facilities; or to make such facilities readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

to make reasonable modifications in policies, practices or procedures, when such modifications

are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.


Dated: February 24, 2020


                                               GARCIA-MENOCAL & PEREZ, P.L.

                                               Attorneys for Plaintiff
                                               4937 S.W. 74th Court
                                               Miami, Florida 33155
                                                 14
Telephone: (305) 553-3464
Facsimile: (305) 553-3031
Primary E-Mail: ajperez@lawgmp.com
Secondary E-Mails: bvirues@lawgmp.com
                    ddunn@lawgmp.com

By: ___/s/_Anthony J. Perez________
       ANTHONY J. PEREZ
       Florida Bar No.: 535451
       BEVERLY VIRUES
       Florida Bar No.: 123713




  15
